Appeal by the defendant from a judgment of the Supreme Court, Kings County (Bárbaro, J.), rendered April 10, 1997, convicting him of robbery in the second degree, aggravated unlicensed driving of a motor vehicle in the first degree, and violation of Administrative Code of the City of New York § 10-131 (h) (possession of a loaded rifle or shotgun) (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant waived any argument with respect to his claim that the trial court precluded impeachment of the complaining witness’ testimony with a tape of a call to the police emergency telephone line when he withdrew his application to have the entire tape played for the jury (see e.g. People v Gonzalez, 207 AD2d 734, 735).
The prosecutor’s misconduct did not rise to the level of reversible error (see People v Rodney, 156 AD2d 732, 733; compare People v Galloway, 54 NY2d 396 with People v Alicea, 37 NY2d 601). Smith, J.P., McGinity, Luciano and Crane, JJ., concur.